DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1-3 are noted.

Response to Arguments
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive.
Applicant’s arguments pertain to the amended claim limitations in each of independent claims 1-3, namely the separation system “configured to separate salt…in a brine form” and “wherein the system is configured to create the blowdown in a level from 2 to 30 percent.” Applicant’s position is that the cited prior art fails to teach these limitations.
These amended claim features are addressed in the prior art rejection which follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-11, 13-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 2014/0190817) in view of Drenik et al (US 2012/0067046), Simpson et al (US 5,405,503), and Huntington et al (US 2014/0123620).
Regarding claims 1, 2 and 19, Mays discloses a system comprising (see Fig. 2):
a direct steam generator (DSG) configured to generate saturated steam and combustion exhaust constituents (gas fired combustion steam generator 22) (see [0027]; [0037]);
a separation system downstream of the DSG, configured to separate salt from the saturated steam and combustion exhaust constituents (particulate matter separator 174) (see [0039]); and
an energy recovery system that includes an expansion turbine 156 configured to recover energy from the steam and exhaust constituents (see [0033]-[0034]; [0037]; [0040]).
Regarding the limitation wherein the salt is “in a brine form”, the material acted upon and the manner of operating a device is not structurally distinguishing to the claimed apparatus. Mays discloses a suitable particulate matter separator 174 being a cyclone (see [0039]), which is in line with what Applicant discloses as a suitable structure for the claimed separation system (see Figs. 1-3, cyclone 7 downstream of DSG). Accordingly, Mays is considered to disclose a separation system meeting the structural limitation of the claimed apparatus.
Mays does not disclose wherein a blowdown is created in an inlet conduit to the separation system (claim 1) or in an outlet conduit from the separation system (claim 2).
However, it is known in the art to implement a blowdown conduit for brine downstream of a steam generator for the purpose of maintaining or regulating the concentration of solids within the steam generator (see Drenik: [0030]; Simpson: col. 5, lines 5-14).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include a blowdown conduit downstream of the steam generator in Mays, as suggested by Drenik and Simpson, in order to regulate the brine concentration within the system. Deciding whether to place the conduit upstream or downstream of the separation system is a matter of design choice that would be arrived at by routine experimentation for a person of ordinary skill in the art, based on very finite options for its placement, and is not considered to provide a patentably distinguishing feature, absent evidence of particular significance associated with the exact placement of the conduit.
Regarding the claimed level of blowdown, the intended manner of operating a device does not structurally distinguish the instant claims. See MPEP 2114 II. While Applicant has amended the claim limitation to recite “the system configured to create the blowdown in a level from 2 to 30 percent”, the office notes that the level of blowdown is nevertheless an operating condition, as is understood based on reading the claims in light of the specification. No additional structural features are disclosed as pertinent to the configuration to operate at any particular a level of blowdown within the claimed range, other than the conduit(s) (15,16) which is/are responsible for creation of the blowdown stream. 
In the alternative, Drenik and Simpson both suggest the function of the blowdown conduit is to regulate the brine concentration within the system, as discussed above. Simpson further specifically discloses controlling the rate of blowdown removal to achieve this objective (see col. 5, lines 12-14). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to optimize the level of blowdown (and any necessary configurations of the system to do so) in order to regulate the concentration of brine within the system. Absent a showing of criticality or unexpected results, the claimed level of blowdown is not considered to patentably distinguish over the cited prior art.
Mays further does not disclose wherein the energy recovery system further includes an expander coupled with the expansion turbine and a compressor and an electrical motor coupled to the expander via a series of shafts and gears in communication with each other, wherein the motor is configured to act as a motor or a generator.
Huntington discloses a system having a gas turbine system which may simultaneously generate water (e.g. desalinated water) (see [0039]; [0041]). Huntington discloses an energy recovery system including compression and expansion (turbine) stages that are tied together by shafts and gears in communication with each other (see Figs. 3 & 14; [0109]-[0110], MOC (compressor) 370, output shaft 395, shaft 394, turbine (expansion) 390, gearbox 392). The system may comprise multiple expansion (turbine) stages, teaching “an expander coupled with the expansion turbine” (see [0065]). Huntington further discloses wherein the compression and expansion stages are tied together by shafts and gears to machinery, which is configured to act as both a motor and a generator (see Fig. 3; [0065], shaft 176 coupled to machinery, which may include one or more electrical generators and electrical motors; disclosed configuration is considered to inherently teach the limitation regarding acting as a motor and generator “depending on conditions in the compressor or expander”). In particular, Fig. 3 depicts six pieces of equipment 106A-F as part of machinery 106. Among suitable equipment includes motors and generators and combinations thereof (see [0065]; [0067]). Accordingly, the machinery 106 of Huntington is considered to teach the limitation of a motor “configured to act as both a motor and generator.”
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of Mays to include the compression and expansion configuration as set forth in Huntington, in order to integrate with the oxidant compression system (see [0109]).
Regarding the limitation in claim 19 wherein the shafts and gears reside in a common housing, such a feature is considered to be a matter of design choice and would be arrived at by nothing more than routine experimentation for a person of ordinary skill in the art.
Accordingly, Mays in view of Huntington, Drenik, and Simpson is considered to fully teach and/or suggest the structural features of the claimed system.
Regarding claims 4 and 5, Mays discloses an oxidant source 28 for the DSG (see [0027]). The material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Thus, the claimed recitations that the oxidant “includes pure air” (claim 4) and “includes oxygen enriched air that is enriched with up to 100% oxygen by volume” (claim 5) are not considered to provide structurally distinguishing features over the system disclosed in Mays.
Regarding claim 6, Mays discloses a fuel source 24 for the DSG (see [0027]). The material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Thus, the claimed recitation that the fuel “includes casing head gas” is not considered to provide a structurally distinguishing feature over the system disclosed in Mays.
Regarding claim 7, Mays discloses wherein the expansion turbine provides energy for an electrical generator (see [0037]).
Regarding claim 8, Mays discloses wherein the expansion turbine provides energy for an oxidant compressor ([0037]).
Regarding claim 9, Mays discloses wherein the expansion turbine provides energy for an electrical generator and an oxidant compressor (see [0037]).
Regarding clam 10, Mays does not disclose wherein the oxidant compressor is powered by at least one of an electric motor, Brayton cycle turbine, or an internal combustion engine. 
Huntington teaches that it is known in the art to drive an oxidant compressor with an electric motor (see [0109]-[0110]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify Mays with the teachings of Huntington, for the purpose of driving the oxidant compressor with an electric motor.
Regarding claim 11, Mays in view of Huntington discloses the system described above, wherein the oxidant compressor is powered by an electric motor. Claim 11 does not exclude this embodiment or otherwise require the compressor to be powered by the Brayton cycle turbine or internal combustion engine. Therefore, Mays in view of Huntington is considered to fully teach and/or suggest the claimed system for the same reasons discussed above.
Regarding claim 13, Mays does not disclose a duct fired burner configured to trim the required energy in the system.
 Huntington teaches that it is known in the art to utilize a fired or duct burner to obtain additional steam turbine power in a power plant that drives an electrical generator (see Huntington [0003]; [0017]).
 It would have been obvious to one of ordinary skill in the art at the time of filing the instant claimed invention to modify Mays with the teaching of Huntington, for the purpose of producing additional steam turbine power to drive an electrical generator.
Regarding claim 14, the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Thus, the “casing head gas” fuel for the duct fired burner is not considered to provide a structurally distinguishing feature over the system disclosed in Mays in view of Huntington.
Regarding claim 15, Mays discloses wherein heat recovery from the generated steam is used to maintain an elevated temperature in a feedwater and an oxidant provided to the DSG (see [0034]).
Regarding claims 16 and 17, Mays does not disclose the system comprising a Rankine cycle generator that is used to generate electricity from the steam generated by the DSG. 
Huntington teaches that it is known in the art to utilize a Brayton cycle gas turbine to power a Rankine cycle steam turbine that drives an electrical generator (see Huntington [0003]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the instant claimed invention to modify Mays with the teaching of Huntington, for the purpose of utilizing a Rankine cycle steam turbine to drive an electric generator and oxidant compressor.
The office notes that recitation of “organic” in claim 17 (“organic Rankine cycle generator”) is not considered to provide a structurally distinguishing feature.
Regarding claim 22, Huntington discloses more than one stage of compression (see Figs. 3 & 14; [0062]; MOC 370 and MOC 372).
Regarding claim 23, Huntington discloses an exhaust constituent expansion cooling coupled to an oxidant compression heating (see Fig. 3; [0065]; [0074] exhaust gas passes through turbine system 52; turbine 52 is connected to machinery via shaft 176, wherein machinery includes oxidant compressors).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mays in view of Huntington, Drenik, and Simpson, as applied to the claims above, in further view of Schubert (US 2014/0021030), and Martindale (US 2016/0319702).
Regarding claim 12, Mays does not disclose wherein the system comprising at least one of a Brayton cycle generator or an internal combustion generator configured to generate electricity to power the oxidant compressor.
Schubert teaches that it is known in the art to utilize multistage turbine to drive an electric generator to produce electricity (see Fig. 1A, [0015]). Huntington teaches that it is known in the art to drive an oxidant compressor with a steam turbine or electric motor (see [0109]-[0110]). Martindale teaches that it is known in the art to utilize a Brayton cycle gas turbine burning natural gas to power a steam turbine (see [0003]; [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the instant claimed invention to modify Mays with the teaching of Schubert, Huntington and Martindale respectively, for the purpose of utilizing a Brayton cycle gas turbine burning natural gas to drive an electric generator and oxidant compressor (see Schubert [0015], Huntington [0109], and Martindale [0017]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mays in view of Latimer et al (US 2014/0110109), Drenik, and Simpson.
Regarding claim 3, Mays discloses a system comprising (see Fig. 2):
a direct steam generator (DSG) configured to generate saturated steam and combustion exhaust constituents (gas fired combustion steam generator 22) (see [0027]; [0037]);
a separation system downstream of the DSG, configured to separate salt from the saturated steam and combustion exhaust constituents (particulate matter separator 174) (see [0039]); and
an energy recovery system that includes an expansion turbine 156 configured to recover energy from the steam and exhaust constituents (see [0033]-[0034]; [0037]; [0040]).
Regarding the limitation wherein the salt is “in a brine form”, the material acted upon and the manner of operating a device is not structurally distinguishing to the claimed apparatus. Mays discloses a suitable particulate matter separator 174 being a cyclone (see [0039]), which is in line with what Applicant discloses as a suitable structure for the claimed separation system (see Figs. 1-3, cyclone 7 downstream of DSG). Accordingly, Mays is considered to disclose a separation system meeting the structural limitation of the claimed apparatus.
Mays does not disclose a commodity pre-harvesting stage operating before the DSG, wherein the pre-harvesting stage includes a pre-harvesting conduit, wherein the commodity pre-harvesting stage is configured to remove and collect metals.
Latimer is directed to a system for generating steam from produced water comprising a steam generator (see Abstract; drawing). Upstream from the steam generator(s), Latimer discloses a treatment facility 108 (equivalent to claimed commodity pre-harvesting stage), which may include filtering and/or weak acid cation exchange (see [0015], thus considered to teach “configured to remove metals”; collection of metals is considered to be inherent in the separation of such components via cation exchange; also see [0017]; [0023], which discloses metals being among impurities which are separated). Treatment facility 108 includes a conduit 110 (i.e. “pre-harvesting conduit”). Latimer discloses that the treatment facility functions to remove contaminants in the water stream to an acceptable level prior to being sent to the steam generator (see [0015]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Mays to include a treatment facility upstream of the steam generator, as suggested by Latimer, in order to remove contaminants from the water stream to an acceptable level.
Mays further does not disclose wherein a blowdown is created an outlet conduit from the separation system.
It is known in the art to implement a blowdown conduit for brine downstream of a steam generator for the purpose of maintaining or regulating the concentration of solids within the steam generator (see Drenik: [0030]; Simpson: col. 5, lines 5-14).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include a blowdown conduit downstream of the steam generator in Mays, as suggested by Drenik and Simpson, in order to regulate the brine concentration within the system. Deciding to place the conduit downstream of the separation system is a matter of design choice that would be arrived at by routine experimentation for a person of ordinary skill in the art, based on very finite options for its placement, and is not considered to provide a patentably distinguishing feature, absent evidence of particular significance associated with the exact placement of the conduit.
Regarding the claimed level of blowdown, the intended manner of operating a device does not structurally distinguish the instant claims. See MPEP 2114 II. While Applicant has amended the claim limitation to recite “the system configured to create the blowdown in a level from 2 to 30 percent”, the office notes that the level of blowdown is nevertheless an operating condition, as is understood based on reading the claims in light of the specification. No additional structural features are disclosed as pertinent to the configuration to operate at any particular a level of blowdown within the claimed range, other than the conduit(s) (15,16) which is/are responsible for creation of the blowdown stream. 
In the alternative, Drenik and Simpson both suggest the function of the blowdown conduit is to regulate the brine concentration within the system, as discussed above. Simpson further specifically discloses controlling the rate of blowdown removal to achieve this objective (see col. 5, lines 12-14). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to optimize the level of blowdown (and any necessary configurations of the system to do so) in order to regulate the concentration of brine within the system. Absent a showing of criticality or unexpected results, the claimed level of blowdown is not considered to patentably distinguish over the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Renee Robinson/Primary Examiner, Art Unit 1772